Exhibit 10.1





 
2013 Salary and Target Bonus
 
 
 
 
Name and Title
2013 Salary
Percentage of 2013 Base Salary
Total Target Bonus
Charles J. Link, Jr., M.D.
$540,800
55%
$297,440
Chairman of the Board and Chief Executive and Scientific Officer
 
 
 
Nicholas N. Vahanian, M.D.
$420,000
45%
$189,000
President and Chief Medical Officer
 
 
 
Gordon H. Link, Jr.
$286,600
35%
$100,310
Chief Financial Officer
 
 
 
W. Jay Ramsey, M.D., Ph.D.
$283,800
30%
$85,140
Quality Assurance Officer
 
 
 





